Stanley McShan was convicted of one count of possession of cocaine (R.C. 2925.03) and one count of possession of criminal tools (R.C. 2923.24). In a timely appeal with one assignment of error, McShan asserts the trial court impermissibly denied his Crim.R. 29 motion on the criminal tools charge. Upon review of the record, we affirm.
Crim.R. 29 requires a trial judge to enter a judgment of acquittal if the evidence is insufficient to sustain a conviction. When reviewing a challenge to the sufficiency of the evidence, an appellate court must view the evidence in a light most favorable to the prosecution and determine whether a rational trier of fact could have found that each element of the offense was proven *Page 783 
beyond a reasonable doubt. Jackson v. Virginia (1979),443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560; State v. Jenks (1991),61 Ohio St.3d 259, 574 N.E.2d 492.
R.C. 2923.24 proscribes the possession of criminal tools and provides, in relevant part:
"(A) No person shall possess or have under his control any substance, device, instrument, or article, with purpose to use it criminally.
"(B) Each of the following constitutes prima-facie evidence of criminal purpose:
"* * *
"(3) Possession or control of any substance, device, instrument, or article commonly used for criminal purposes, under circumstances indicating such item is intended for criminal use."
The jury convicted McShan of possessing a pager and an automobile as criminal tools. On appeal, McShan argues the state presented no evidence he possessed the vehicle or used the pager criminally.
The record demonstrates that, on the evening of February 16, 1989, Cleveland Police Officers Gerald Crayton and Rodney McClendon observed a Cadillac automobile "double-parked" in the area of St. Clair Avenue and Glenside Road. Officer McClendon described this location as a high-crime area known for drug activity. The officers testified they observed a man leaning into the passenger-side window of the auto where McShan sat. McClendon told the jury that, as he and his partner approached the vehicle, the defendant "leaned forward" and "fumbled around" as if placing something under the seat. The officers ordered McShan, the driver, and the backseat passenger out of the automobile. McClendon averred he then observed two bags of cocaine on the floor of the car on the passenger side. The officers arrested the men and a search of McShan revealed four more bags of cocaine and a pager.
It is well established that possession of an object may be either actual or constructive. State v. Haynes (1971), 25 Ohio St.2d 264, 54 O.O.2d 379, 267 N.E.2d 787; State v. Bey (Feb. 7, 1991), Cuyahoga App. No. 57973, unreported, 1991 WL 12950. Constructive possession requires that the defendant be able to exercise dominion or control over the object. State v. Wolery
(1976), 46 Ohio St.2d 316, 75 O.O.2d 366, 348 N.E.2d 351;State v. Pruitt (1984), 18 Ohio App.3d 50, 18 OBR 163,480 N.E.2d 499. It is undisputed that McShan was seated in the front passenger side of the automobile and that the driver of the vehicle had title to the car. Nothing in the record demonstrates McShan had the ability to exercise dominion or control over the auto. Thus, the state's evidence is insufficient to support a conviction for possession of *Page 784 
criminal tools based upon the vehicle. See State v. Thompson
(July 18, 1991), Cuyahoga App. Nos. 58803 and 58834, unreported, 1991 WL 144337.
The state, however, need only prove the illegal possession of one criminal tool to sustain a conviction for one count under R.C. 2923.24. State v. Hills (Nov. 15, 1984), Cuyahoga App. No. 48020, unreported, at 5, 1984 WL 3590. In this case, the record contains sufficient evidence for the jury to conclude that, under the circumstances, McShan possessed the pager with the intent to use it criminally. The officers initially observed the defendant conversing with another man who was leaning into the passenger-side window. The police officers arrested McShan with four bags of cocaine in his jacket and two bags of cocaine on the floor in front of the passenger seat. Defense counsel elicited testimony from the officers that drug dealers use pagers in their business. We note Officer McClendon stated, "* * * [W]hat does a 19-year-old unemployed black youth need with a pager?" We find this comment disturbing. Despite the nature of this remark, however, we are compelled to view the evidence concerning the pager in a light most favorable to the state.Jackson, supra. Under this standard, we find the evidence is sufficient to sustain a conviction for possession of the pager as a criminal tool. See State v. Fisher (Nov. 1, 1990), Cuyahoga App. Nos. 57505 and 57506, unreported, 1990 WL 166460 (pager found to be criminal tool); State v. Brown (June 18, 1987), Cuyahoga App. No. 52339, unreported, 1987 WL 13019 (affirming jury's finding that pager was a criminal tool).
Accordingly, the defendant's assignment of error is overruled and the conviction is affirmed.
Judgment affirmed.
HARSHA, J., concurs.
HARPER, J., dissents.
WILLIAM H. HARSHA III, J., of the Fourth Appellate District, sitting by assignment.